—In a proceeding to invalidate petitions designating respondent Maxwell P. Clemmons as a candidate in the Democratic Party primary election to be held on September 12, 1978 for the public office of State Senator from the 23rd Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 22, 1978, which, after a hearing, denied the petition. Judgment affirmed, without costs or disbursements. The petitioners argue that the judgment must be reversed since the court refused to allow them to call the respondent candidate as a witness at the hearing held in this matter. However, the court’s refusal was not an abuse of discretion in the context in which it was made. The attempt by counsel for the petitioners to call the candidate came only after both sides had presented their evidence and delivered oral argument and after the referee had testified that the petitions contained sufficient signatures. In addition, counsel’s request had, at best, a tenuous basis, since he was admittedly unsure as to his own purpose in calling the candidate as a witness. Therefore, the court’s decision should not be disturbed. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.